Three appeals are presented from orders of the Orphans' Court of Northampton County, and will be disposed of in one opinion: the first, directing the executor of the estate of William H. Seifert to record the widow's election to take against the will of decedent; the second, to award an inquest in partition; and third, to appoint appraisers to appraise and set apart the widow's exemption of $500. In each appeal the sole question at issue is whether or not Flora C. Seifert is the surviving spouse of decedent, appellants averring to the contrary. The court below found as a fact that William H. Seifert and Flora C. Seifert were joined in wedlock by an informal ceremony on April 6, 1907, and that thereafter they lived together as man and wife and were so recognized by their friends and acquaintances. We find ample evidence to sustain this finding. Flora C. Seifert testified that on the date named William H. Seifert said in the presence of Mrs. Seifert's mother and son, "Flora *Page 449 
and me are going to get married," then, taking her hand, he said, "Now, Flora, I am going to take you for my lawful wife forever, as long as the both of us live," and she replied, "Well, now, William, I am going to marry you and take you for my lawful husband as long as we both live." This testimony was corroborated by the son of appellee, who witnessed the ceremony, her mother having died before these proceedings were begun. Numerous witnesses testified that Mrs. Seifert was generally known by that name and was frequently so referred to by Seifert, and various bills, receipts and letters were exhibited showing she was so addressed; and, further, there were placed in evidence two deeds, duly recorded, in which appellee joined in their execution as the wife of decedent, signing each as Flora Seifert.
Appellants argue that the words of the alleged ceremony indicate only a future intention to marry. The court below found as a conclusion of law, and we agree therewith, that the words spoken by W. H. Seifert and Flora C. Seifert in the presence of witnesses, followed by cohabitation and reputation that the parties were husband and wife, constituted a valid marriage, and with all the attending circumstances indicated a present intention of W. H. Seifert to make Flora Seifert (Flora C. Smith) his lawful wife.
The orders are affirmed at cost of appellants.